Per Curiam. Appellant Norman Gaines, by his attorney, Robert L. Depper, Jr., has filed a motion for belated appeal. His attorney admits that the notice of appeal was not filed in a timely manner due to a mistake on his part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion for belated appeal. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for belated appeal is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.